Exhibit 10.18A

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of December 12, 2016 (this “Amendment”), to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 29, 2016, among World
Wrestling Entertainment, Inc., a Delaware corporation (the “Borrower”), the
Subsidiary Guarantors (as therein defined) from time to time parties thereto,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as more fully set forth herein;

WHEREAS, the Required Lenders have agreed to such amendments but only on the
terms and conditions contained in this Amendment.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement (as proposed to be amended).

SECTION 2. Amendments. Effective as of the date on which all the conditions
precedent set forth in Section 3 shall be satisfied (such date, the “Effective
Date”):

(a) The cover page of the Credit Agreement is hereby amended by deleting the
number “$150,000,000” therein and substituting in lieu thereof the number
“$100,000,000”.

(b) The definition of “Commitment” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the last sentence thereof and substituting in lieu
thereof the following:

The amount of the Commitments on the Commitment Reduction Date is $100,000,000.

(c) Section 1.1 of the Credit Agreement is hereby amended to include the
following definitions in appropriate alphabetical order:

“Commitment Reduction Date”: the date of the delivery of the certificate set
forth in Section 3(c) of the First Amendment.

“First Amendment”: the First Amendment, dated as of December 12, 2016, to this
Agreement.

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
Class A common stock (or other securities or property following a merger event
or other change of the Class A common stock of the Borrower) purchased by the
Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided, that the purchase



--------------------------------------------------------------------------------

price for such Permitted Bond Hedge Transaction, less the proceeds received by
the Borrower from the sale of any related Permitted Warrant Transaction, does
not exceed the net proceeds received by the Borrower from the sale of such
Permitted Convertible Indebtedness issued in connection with the Permitted Bond
Hedge Transaction.

“Permitted Convertible Indebtedness”: senior, unsecured Indebtedness of the
Borrower that is convertible into shares of Class A common stock of the Borrower
(or other securities or property following a merger event or other change of the
Class A common stock of the Borrower) (and cash in lieu of fractional shares)
and/or cash (in an amount determined by reference to the price of such Class A
common stock or such other securities).

“Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) relating to the Borrower’s
Class A common stock (or other securities or property following a merger event
or other change of the Class A common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such Class A common stock) sold
by the Borrower substantially concurrently with any purchase by the Borrower of
a Permitted Bond Hedge Transaction.

(d) Section 2.14 of the Credit Agreement is hereby amended by adding the
following as a new clause (k) thereof

(k) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date (as defined in the First Amendment hereto), the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(e) Section 7.1(a) of the Credit Agreement is hereby amended by deleting the
number “3.0” therein and substituting in lieu thereof the number “3.5”.

(f) Section 7.2 of the Credit Agreement is hereby amended by (x) deleting the
“and” at the end of clause (e) thereof, (y) deleting the period at the end of
clause (f) thereof and substituting in lieu thereof “; and” and (z) adding the
following as a new clause (g) thereof:

“(g) any Permitted Convertible Indebtedness and replacements or refinancings
thereof; provided that (i) no Default or Event of Default has occurred and is
continuing and (ii) after giving effect to the incurrence of such Indebtedness
(as if such Indebtedness had been incurred on the last day of the most recently
completed period of four consecutive fiscal quarters of the Borrower ending
prior to such date), the Borrower is, at the time of incurrence of such
Indebtedness, in pro forma compliance with the covenant set forth in
Section 7.1(a).”

(g) Section 7.6 of the Credit Agreement is hereby amended by (x) deleting the
“and” at the end of clause (a) thereof, (y) deleting the period at the end of
clause (b) thereof and substituting in lieu thereof a semicolon and (z) adding
the following as new clauses (c), (d) and (e) thereof:

“(c) the Borrower may make any Restricted Payments and/or deliveries required by
the terms of, and otherwise perform its obligations under, any Permitted
Convertible Indebtedness (including, without limitation, making payments of
interest and principal thereon, making payments due upon required repurchase
thereof and/or making payments and deliveries due upon conversion thereof);

 

2



--------------------------------------------------------------------------------

(d) the Borrower may pay the premium in respect of, and otherwise perform its
obligations under, any Permitted Bond Hedge Transaction; and

(e) the Borrower may make any Restricted Payments and/or deliveries required by
the terms of, and otherwise perform its obligations under, any Permitted Warrant
Transaction (including, without limitation, making payments and/or deliveries
due upon exercise and settlement or termination thereof).”

(h) Section 7.8 of the Credit Agreement is hereby amended by (x) deleting the
word “and” at the end of clause (j) thereof, (y) deleting the period at the end
of clause (k) thereof and substituting in lieu thereof “; and” and (z) adding
the following as a new clause (l) thereof:

“(l) the purchase of any Permitted Bond Hedge Transaction by the Borrower and
the performance of its obligations thereunder.”

(i) Section 7.9(a) of the Credit Agreement is hereby amended by (x) deleting the
clause “Section 7.2(d), (e) or (f)” therein and substituting in lieu thereof the
clause “Section 7.2(d), (e), (f) or (g)” and deleting the number “1.5” therein
and substituting in lieu thereof the number “3.0”.

(j) Section 7.12 of the Credit Agreement is hereby amended by (x) deleting the
“and” at the end of clause (a) thereof and substituting in lieu thereof a comma
and (y) adding the following immediately before the end thereof:

“, (c) any Permitted Bond Hedge Transaction and (d) any Permitted Warrant
Transaction”

(k) Schedule 1.1 to the Credit Agreement is hereby deleted in its entirety and
replaced with Annex I hereto.

SECTION 3. Conditions to Effectiveness. The amendments set forth in Sections
2(c), (d), (f), (g), (h) and (j) shall become effective upon the date on which
the Administrative Agent (or its counsel) shall have received this Amendment,
executed and delivered by the Administrative Agent, each Loan Party party to the
Credit Agreement and the Required Lenders. The amendments set forth in Sections
2(a), (b), (e), (i) and (k) shall become effective on the first date on which
each of the following additional conditions precedent also shall have been
satisfied, each in form and substance satisfactory to the applicable recipient:

(a) Permitted Convertible Indebtedness. The Borrower shall have issued and sold
Permitted Convertible Indebtedness and received aggregate gross proceeds thereof
of not less than $100,000,000.

(b) Fees and Expenses. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.

(c) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Effective Date, certifying that (x) the
representations and warranties set forth in Section 4 are true and correct,
(y) no Default or Event of Default shall have occurred and be continuing on the
Effective Date or after giving effect to this Amendment and (z) the Borrower has
issued and sold Permitted Convertible Indebtedness and received aggregate gross
proceeds thereof of not less than $100,000,000, or substantially concurrently
with the delivery of such certificate will so issue, sell and receive.

 

3



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):

(a) The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
obtain extensions of credit under the Credit Agreement as amended by this
Amendment. The Borrower has taken all necessary organizational action to
authorize the execution, delivery and performance of this Amendment and to
authorize the extensions of credit on the terms and conditions of the Credit
Agreement as amended by this Amendment. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the extensions of credit under
the Credit Agreement as amended by this Amendment or with the execution,
delivery, performance, validity or enforceability of this Amendment or any of
the other Loan Documents. Each Loan Document has been duly executed and
delivered on behalf of the Borrower. This Amendment and each other Loan Document
constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) The execution, delivery and performance of this Amendment and the other Loan
Documents, the issuance of Letters of Credit, the borrowings under the Credit
Agreement as amended by this Amendment and the use of the proceeds thereof will
not violate any Requirement of Law or any Contractual Obligation of any Group
Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation. No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

(c) Each of the representations and warranties made by any Loan Party herein or
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date
(except for representations and warranties which by their terms expressly relate
to a specified date, which representations and warranties shall be true and
correct as of such specified date).

(d) No Default or Event of Default shall have occurred and be continuing on the
Effective Date or after giving effect to this Amendment.

SECTION 5. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent and its Affiliates for all their costs and expenses
incurred in connection with the development, preparation and execution of this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent and its
Affiliates.

SECTION 6. No Other Amendment or Waivers; Confirmation. Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect. The
amendments contained herein shall not be construed as an amendment of any other
provision of the Credit Agreement or the other Loan Documents or for any purpose
except as expressly set forth herein or a consent to any further or future
action on the part of the Borrower that would require the waiver or consent of
the Administrative Agent or the Lenders.

 

4



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW; MISCELLANEOUS.

(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement after giving effect to this Amendment. This Amendment shall be
a “Loan Document” as defined in the Credit Agreement.

(c) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

WORLD WRESTLING ENTERTAINMENT, INC.,

as Borrower

By:   /s/ George A. Barrios

Name: George A. Barrios

Title: Chief Strategy and Financial Officer

 

TSI REALTY COMPANY,

EVENT SERVICES, INC.,

WWE STUDIOS, INC.,

WWE FILMS DEVELOPMENT, INC.,

WWE STUDIOS PRODUCTION, INC.,

WWE TE PRODUCTIONS, INC.,

WWE PROPERTIES INTERNATIONAL, INC.,

MARINE: HOMEFRONT, INC.,

STUDIOS ORIGINALS, INC.

WWE JET SERVICES, INC.

 

each as a Subsidiary Guarantor

By:   /s/ George A. Barrios

Name: George A. Barrios

Title: Chief Strategy and Financial Officer

[Signature Page to WWE First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender By:   /s/
Matthew Landry  

Name: Matthew Landry

Title: Authorized Officer

[Signature Page to WWE First Amendment]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:   /s/ Christine Keating  

Name: Christine Keating

Title: Senior Vice President

[Signature Page to WWE First Amendment]



--------------------------------------------------------------------------------

Annex I

Schedule 1.1A

Commitments

 

Lender

 

Commitment

JPMorgan Chase Bank, N.A.   $33,333,333.34 Citizens Bank, N.A.   $20,000,000.00
Citibank, N.A.   $20,000,000.00 Bank of America, N.A.   $13,333,333.33 People’s
United Bank, N.A.   $13,333,333.33 TOTAL   $100,000,000.00